Opinion issued November 19, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-14-00540-CV
                            ———————————
                 CLIFTON JERRY FRANCIS, JR., Appellant
                                          V.
 ADRIAN GARCIA, SHERIFF, HARRIS COUNTY SHERIFF’S OFFICE,
           AND HARRIS COUNTY, TEXAS, Appellees



                    On Appeal from the 190th District Court
                             Harris County, Texas
                       Trial Court Case No. 2014-25685



                          MEMORANDUM OPINION

      Appellant, Clifton Jerry Francis, Jr., has failed to timely file a brief. See TEX.

R. APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of

appellant to file brief). After being notified that this appeal was subject to
dismissal, appellant did not adequately respond. See TEX. R. APP. P. 42.3(b)

(allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.

                                 PER CURIAM


Panel consists of Justices Higley, Huddle, and Lloyd.




                                            2